Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 30 September 2020.
Claims 1 – 15 are pending. 
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020 and 20 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claim.  No new matter should be entered.
“a filter” – claim 6

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:
Reference character “2210” in fig. 14.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
Regarding claim 2, lines 2 – 3, the limitation, “the top or bottom”, should read “the top or the bottom”.  
Regarding claim 10, line 4, the limitation, “two heat dissipation fins”, should read “the at least two heat dissipation fins”.
Regarding claim 10, line 5, the limitation, “the other end”, should read “the other end of the heat dissipation passage”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 – 12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 6, line 3, the limitation, “the airflow”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the airflow”, to mean “an airflow”.  
Regarding claim 7, line 4, the limitation, “the output shaft”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the output shaft”, to mean “an output shaft”.  Please note, since claims 8 – 12 and 15 depend upon claim 7, claims 8 – 12 and 15 are likewise rejected under 35 USC §112(b) for indefiniteness.
Regarding claim 9, line 2, the limitation, “an output shaft”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “the output shaft” in claim 7, line 4, or the limitation refers to a new output shaft not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “an output shaft”, to mean “the output shaft” referring to previously recited “the output shaft” in claim 7, line 4.  Please note, since claim 10 depends upon claim 9, claim 10 is likewise rejected under 35 USC §112(b) for indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Wu et al. (US 2020/0196533 A1)
Annotated fig. 10)]Claim 1 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0196533 A1), hereinafter Wu, in view of Bekavac (US 10,044,245 B2).


    PNG
    media_image3.png
    721
    395
    media_image3.png
    Greyscale
[AltContent: textbox (Bekavac (US 10,044,245 B2)
fig. 2)]
Regarding claim 1, Wu discloses a handheld power tool (100, fig. 1) comprising: a handle assembly (112, fig. 3); a power mechanism (10, 12, 30, 51, 57, figs. 3, 10, 11) connected with the handle assembly (via 113 as seen in fig. 3); and a working mechanism (20, fig. 1) connected to the power mechanism (10, 12, 30, 51, 57); wherein the power mechanism (10, 12, 30, 51, 57) comprises a main housing (10, 12, figs. 1, 10) and a motor (51, fig. 10), the main housing (10, 12) comprises a first air inlet (A, fig. 11) at a side wall thereof (best seen in annotated fig. 10), and wherein an airflow channel in communication with the first air inlet (A).
Wu does not explicitly disclose an inner housing and a motor disposed in the inner housing, the inner housing comprises an opening, and wherein an airflow channel is located between the main housing and the inner housing.
However, Bekavac teaches an inner housing (299, fig. 2) and a motor (110, fig. 2) disposed in the inner housing (299), the inner housing (299) comprises an opening (212, 213, 214, fig. 2), and wherein an airflow channel (330, 340, 350, 360, fig. 3) is located between the main housing (120, fig. 3) and the inner housing (299) (One having ordinary skill in the art would recognize in fig. 10 of Wu that the axial fan atop motor 51 or Wu is analogous to axial fan 270 atop motor 110 of Bekavac thus with the incorporation of the teachings of Bekavac with the invention of Wu, the motor 110 of Bekavac would replace the motor 51 of Wu and be oriented in the same orientation as Wu with the axial fan 270 of the motor 110 of Bekavac facing the upper cover 12 of Wu. Moreover, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Bekavac with the invention of Wu, an air flow channel would communication with the first air inlet A of Wu, the opening 212, 213, 214 and an inside of the inner housing 299).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the handheld power tool, as disclosed by Wu, with an inner housing and a motor disposed in the inner housing, the inner housing comprises an opening, and wherein an airflow channel is located between the main housing and the inner housing, as taught by Bekavac, with the motivation to ….

Regarding claim 2, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1.
The modified Wu further discloses the opening (Bekavac – 212, 213, 214, fig. 2) is disposed at the top of the inner housing (Bekavac – 299, fig. 2).

Regarding claim 3, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1.
The modified Wu further discloses a first fan (Bekavac – 270, fig. 2) is disposed on the top of the motor (Bekavac – 110, fig. 2), wherein the first fan (Bekavac – 270) is coaxially sleeved on an output shaft (Bekavac – 250, fig. 2) of the motor (Bekavac – 110) (Col. 4, ll. 43 – 46), and wherein the motor (Bekavac – 100) is an external rotor motor (Col. 3, ll. 38 – 40) and the first fan (Bekavac – 270) is an axial fan (Col. 4, l. 41).

Regarding claim 4, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1. 
The modified Wu further discloses the main housing (Wu – 10, 12, fig. 10) comprises a top cover (Wu – 12, figs. 1, 10) located above the motor (Wu – 51, fig. 10), and wherein the first air inlet (Wu – A, annotated fig. 10) is disposed at the top of the top cover (Wu – 12).

Regarding claim 13, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1.
The modified Wu further discloses the power mechanism (Wu - 10, 12, 30, 51, 57, figs. 3, 10, 11) comprises a circuit board (Wu – 57, fig. 10) electrically connected to the motor (Wu – 51, fig. 10), and wherein the circuit board (Wu – 57) is arranged below the top cover (Wu – 12, fig. 1) and on the different side of the main housing (Wu – 10, 12, figs. 1, 10) as the first air inlet (Wu – A, annotated fig. 10). 
The modified Wu does not explicitly disclose the circuit board is arranged on the same side of the main housing as the first air inlet.
	However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have rearranged the circuit board to the same side of the main housing as the first air inlet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 14, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1.
The modified Wu further discloses the handheld power tool (Wu – 100, fig. 1) is a hedge trimmer ([0039], l. 1).

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0196533 A1), hereinafter Wu, in view of Bekavac (US 10,044,245 B2), in further view of Barth et al. (US 2019/0160622 A1), hereinafter Barth.

Regarding claim 6, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 1.
The modified Wu does not explicitly disclose a filter is disposed in the air flow channel, and wherein the filter is disposed upstream of the opening of the inner housing for filtering dust and/or water vapor in the airflow.
However, Barth teaches a filter (152, fig. 12) is disposed in the air flow channel (shown as arrows K in fig. 11), and wherein the filter is disposed upstream of the opening (150, fig. 11) of the inner housing (24, figs. 11, 12) for filtering dust and/or water vapor in the airflow.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the handheld power tool, as disclosed by the modified Wu, with a filter is disposed in the air flow channel, and wherein the filter is disposed upstream of the opening of the inner housing for filtering dust and/or water vapor in the airflow, as taught by Barth, with the motivation to separate the cooling air of dust and solid particles ([0194]).

Regarding claim 7, Wu, as modified by Bekavac, discloses the invention as disclosed in claim 4.
The modified Wu does not explicitly disclose the main housing comprises a bracket disposed below the top cover, wherein a second air inlet is arranged at the bottom of the bracket, and wherein the second air inlet communicates with the first air inlet in an extending direction of the output shaft of the motor.
However, Barth teaches the main housing (24, 16, fig. 11) comprises a bracket (16, fig. 11) disposed below the top cover (24, fig. 11), wherein a second air inlet (18, fig. 11) is arranged at the bottom of the bracket (16), and wherein the second air inlet (18) communicates with the first air inlet (150, fig. 11) in an extending direction of the output shaft (102, fig. 11) of the motor (100, fig. 11) (Fig. 11 shows the airflow as arrows parallel to the motor shaft 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified The handheld power tool, as disclosed by the modified Wu, with the main housing comprises a bracket disposed below the top cover, wherein a second air inlet is arranged at the bottom of the bracket, and wherein the second air inlet communicates with the first air inlet in an extending direction of the output shaft of the motor, as taught by Barth, with the motivation to provide an outlet for the airflow such that a path of the airflow between the inlet and the outlet cools the electric motor.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 – 12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        15 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731